Third District Court of Appeal
                                 State of Florida

                            Opinion filed May 24, 2017.
          Not final until disposition of timely filed motion for rehearing.
                                 _______________

                                 No. 3D17-382
                          Lower Tribunal No. 08-20754B
                              ________________

                           Julius Latavius Simpson,
                                     Appellant,

                                         vs.

                              The State of Florida,
                                      Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Victoria S. Sigler, Senior Judge.

      Julius Latavius Simpson, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before SUAREZ, C.J., and EMAS and LOGUE, JJ.

      PER CURIAM.

       Affirmed. We treat this appeal as one taken from an order denying a

motion for postconviction relief pursuant to Florida Rule of Criminal Procedure

3.850, and affirm the trial court’s ruling below.